Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1-19 are pending.
Claims 5-6, 16-19 are withdrawn.
Claims 1-4, 7-15 are examined herewith.
Applicant’s election without traverse of Group I and one particular specie of 3-(difluoromethyl)-1-methyl-N-[(3R)-1,1,3-tri andmethyl-2,3- dihydroinden-4-yl]pyrazole-4-carboxamide  in the reply filed on 8/30/2022 is acknowledged.
Claim 19 is withdrawn due to the claim being dependent upon the process of preparing with are withdrawn as non-elected claims.
The instant claims are examined with respect to the restriction/election of specie only.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130653 A1 to VALENT U.S.A. CORPORATIONS, et al. (hereinafter 'Valent') in view of US 2018/0020668 A1 (VALENT U S A. LLC) (hereinafter 'USA'), US 2015/0264923 Al (SYNGENTA PARTICIPATIONS AG) (hereinafter 'Syngenta'), US 2015/0351384 Al to MEIJI SEIKA PHARMA CO., LTD., et al. (hereinafter 'Seika'), and US 6,156,803 A to Curry, et al. (hereinafter 'Curry') in view of US 2015/0038328 A1 (SUMITOMO CHEMICAL COMPANY, LIMITED) (hereinafter 'Matsuzaki').

	Valent discloses an agricultural formulation (seed treatment composition (agricultural formulation); paragraph (00011) comprising metalazyl (composition comprises metalaxyl; paragraph (00011), propylene glycol (propylene glycol; paragraph 00015, water (water; paragraph (00030)), a colorant dispersant (colorant, paragraphs (00017), (00024). Valent discloses wherein metalaxyl is at a concentration of from about 1 percent to about 5 percent w/w (composition comprises metalaxyl at a concentration of 0.2-15.0 weight percent)(paragraph 00011-00012), propylene glycol is at a concentration from about 10 percent to about 50 percent w/w (composition comprises propylene glycol at a concentration of about 5.0 – 30.0 weight percent (paragraph 00012 and 00015), a wetting agent is at a concentration from about 0.05 percent to about 10 percent w/w (composition comprises a wetting agent at a concentration of about 0.025 weight percent)(paragraph 00026). Valent further discloses the composition comprises xanthan gum (paragraph 00020). Valent disclose the composition of clothianidin (paragraph 00011).  Valent discloses a defoamer (paragraph 00017).  

	Valent does not disclose wherein the formulation discloses ethaboxam, 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide, a wetting agent selected from the group consisting of methyloxirane polymer and alkyl phenol ethoxylate free copolymer and polyvinyl pyrrolidone, and a silicone emulsion, ethaboxam, sodium salt of naphthalene sulfonate condensate, a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and polyvinyl pyrrolidone, silicone emulsion.

	USA discloses a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide (composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide, ethaboxam and metalazyl (abstract and claim 1).

	Syngenta discloses a composition comprising methyloxirant polymer (abstract, paragraphs 0197, 0220).  Syngenta discloses Syngenta discloses a composition wherein the wetting agent is at a concentration from about 0.05 percent to about 10 percent w/w (composition comprising a polymer of methyloxirane (wetting agent) in an amount of 3 w/v percent, which is about 3 w/w percent assuming 1 mg/cm3; abstract; paragraphs [0197], [0220]), but Syngenta does not disclose a composition wherein 3-(difluoromethyl)-1-methyl-N-[(3R)-1,1,3-trimethyl-2,3-dihydroinden-4-yl]pyrazole-4-carboxamide is at a concentration from about 1 percent to about 10 percent w/w, ethaboxam is at a concentration from about 1 percent to about 10 percent w/w, metalaxyl is at a concentration from about 1 percent to about 5 percent w/w, propylene glycol is at a concentration from about 10 percent to about 50 percent w/w, a sodium salt of naphthalene sulfonate condensate is at a concentration from about 0.1 percent to about 2 percent w/w, a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and polyvinyl pyrrolidone is at a concentration from about 0.01 percent to about 2 percent w/w, and a silicone emulsion is at a concentration from about 0.01 percent to about 1 percent w/w. Seika discloses a composition wherein a sodium salt of naphthalene sulfonate condensate is at a concentration from about 0.1 percent to about 2 percent w/w and a silicone emulsion is at a concentration from about 0.01 percent to about 1 percent w/w (composition comprising a sodium salt of naphthalene sulfonate condensate in an amount of 0.5-10 weight percent and 0.3 wt percent of a silicon emulsion; abstract; paragraphs [0100], [0123]).
	
	Curry discloses a composition comprising a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and polyvinyl pyrrolidone (abstract; column 3, lines 6-38, column 13, lines 56-67).  Curry discloses a composition wherein a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and polyvinyl pyrrolidone is at a concentration from about 0.01 percent to about 2 percent w/w (composition comprising a mixture of sodium salt vinyl ether-maleic acid half-ester copolymers and polyvinyl pyrrolidone polymers in an amount of 0.1-5 weight percent; abstract; column 3, lines 6-38; column 13, lines 56-67; claim 1).

	Matsuzaki discloses a composition wherein ethaboxam is at a concentration from about 1 percent to about 10 percent w/w (composition comprises ethaboxam in an amount of between 1 and 80 weight percent; abstract; paragraph [0051]).  



	It would have been obvious to a person of ordinary sills in the art to h have modified the formulation of Valent in order to have provided a composition comprising ethaboxam and 3-(difluoromethyl)-1-methyl-N-[(3R)-1, 1, 3-trimethyl-2,3-digydroinden-4-yl] pyrazole-4-carboxamide for providing an agricultural composition useful in the application of agriculturally active agents to seeds and/or crops as disclosed by Valent.

	It would have been obvious to a person of ordinary sills in the art to modify the formulation of Valent to provide a composition comprising methyloxirane polymer as disclosed by Syngenta for providing an agricultural composition useful in the application of agriculturally active agents to seeds and/or crops.  Further, Seika discloses a composition naphthalene fulfonate condensate and a silicon emulsion (abstract and paragraph 0100). 
	 It would have been obvious to a person of ordinary skills in the art to have modified the formulation of Valent, in order to have provided a composition comprising a sodium salt of naphthalene sulfonage condesate as disclosed by Seika to provide an agricultural composition useful in the application of agriculturally active agents to seed and/or crop as disclosed by Valent.
		It would have been obvious to a person of ordinary skills in the art to have modified the formulation as disclosed by Valent in order to have provided a mixture of sodium salt of alkyl vinyl ether/maleic acid half-ester copolymer and polyvinyl pyrrolidone, as disclosed by Curry to provide an agricultural composition useful in the application of agriculturally active agents to seeds and/or crops as disclosed by Valent.
	With regards to the concentrations of the agents, Valent, USA, Syngenta, Curry and Matsuzaki disclose the percentage weight of the active agents.  Therefore it would have been obvious to one of ordinary skills in the art to optimize the weight percentage. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  Furthermore, it is obvious to vary and/or optimize the amount of each compound provided in the composition, according to the guidance provided by Valent, USA, Syngenta, Curry and Matsuzaki, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,064,695. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to 3-(difluoromethyl)-1-methyl-N-[(3R)-1,1,3-tri andmethyl-2,3- dihydroinden-4-yl]pyrazole-4-carboxamide, ethaboxam: metalaxyl, naphthalene sulfonate condensate.  Both the ‘695 patent and this application possess significant overlapping scopes of inventions.  Additionally, claim 1 of the instant claims is broad enough to encompass additionally agents.  And dependent claims recited the same agents as the ‘695 patent.



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 and 7-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 7-15 of copending Application No. 17/472864 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



Conclusion
Claims 1-5 and 7-15 is rejected.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627